Citation Nr: 1017562	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-33 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include coccidiomycosis (claimed as chicken 
disease).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

During the pendency of this appeal in October 2008, the RO 
granted service connection for the Veteran's hearing loss and 
tinnitus disabilities.  This is considered a full grant of 
these issues that were previously on appeal, and these issues 
are no longer before the Board.

The Board notes that the Veteran's claim for "chicken 
disease" was initially adjudicated as a claim for 
entitlement to service connection for coccidiomycosis.  Given 
the Veteran's diagnoses of various respiratory disorders 
besides coccidiomycosis both during and following service, 
the Board has recharacterized the issue on appeal.  There is 
no prejudice to the Veteran in this recharacterization of the 
issue as the pertinent rating and statement of the case 
reveal such consideration by the RO.


FINDING OF FACT

A chronic respiratory disability, including coccidiomycosis, 
was not present in service, was not shown within 1 year of 
separation, and the Veteran's current respiratory disability 
is most likely the result of tobacco abuse for which service 
connection cannot be granted.




CONCLUSION OF LAW

A chronic respiratory disability, to include coccidiomycosis, 
was not incurred in or aggravated by active duty, and 
coccidiomycosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in June 2007, prior to the initial 
adjudication of the claim.  This letter included notice with 
respect to the initial-disability-rating and effective-date 
elements of the Veteran's claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service but a disability will not be considered to 
have resulted from a disease or injury in service on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by the Veteran during service.  
38 U.S.C.A. §§ 1103, 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for some disorders, including 
coccidiomycosis, may be presumed where present to a 
compensable degree within 1 year following separation from 
qualified service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a respiratory disability, claimed as chicken 
disease, as he believes that this disability is related to 
his active duty service.  In particular, he alleges that he 
was treated in service on a number of occasions for what he 
thought was just a bad cold at that time.

The Veteran's service treatment records do confirm that he 
was treated for a variety of respiratory disorders, variously 
diagnosed, in service.  In November 1970, pleurisy was 
indicated.  In May 1972 it was noted that the Veteran had a 
persistent cough and it was noted that he had a "California-
induced cough."  In July 1972, chronic coughing of an 
unknown etiology was indicated.  Chronic bronchitis was noted 
in August 1972.  These records also indicate a possible 
diagnosis of coccidiomycosis.  It appears that the tests for 
this disorder were negative.  However, there were no 
abnormalities listed on the Veteran's August 1973 discharge 
examination.

With respect to post-service medical evidence, records from 
the Freeman Health Systems from January 2006 reveal pulmonary 
function testing indicating a mild restrictive ventilatory 
defect, moderately severe obstructive ventilatory defect, and 
small airway reactivity.  Further records through 2007 note a 
diagnosis and treatment of chronic obstructive pulmonary 
disease (COPD).  Records from private physician Dr. V. from 
April 2007 demonstrate a diagnosis of asthmatic bronchitis 
and mild to moderate restrictive lung disease.  A history of 
tobacco abuse, including cigarettes, cigars, and pipe smoking 
since the age of 14, was also noted.  These records, however, 
do not discuss the etiology of these conditions or link them 
to the Veteran's service.

Also of record is a statement from the Veteran's wife.  She 
indicated that the Veteran has suffered from lung problems 
over the years, which have gotten progressively worse.

The Veteran was afforded a VA examination to determine the 
etiology of his COPD in September 2008.  The examiner 
indicated that he reviewed the Veteran's service treatment 
records, and noted a history of coccidiomycosis in 1973, but 
that disease progression had stopped.  Symptoms including 
productive cough, wheezing, dyspnea, and occasional leg 
swelling were noted.  The examiner also indicated that the 
Veteran stopped his heavy tobacco use in 1999.  A physical 
examination revealed decreased breath sounds and slightly 
limited diaphragm excursion and chest expansion.  The 
examiner concluded by assigning a diagnosis of COPD.  He 
determined that the etiology of this condition was tobacco 
abuse.  Furthermore, he opined that the Veteran's current 
COPD was not caused by or a result of the coccidiomycosis 
found during service.  In support of this finding, he 
indicated his belief that the Veteran's COPD and respiratory 
symptoms are a result of his heavy tobacco use that continued 
up until about 10 years ago.  He noted that the Veteran's 
coccidiomycosis was stable and would not go on produce COPD.

In sum, the medical evidence of record does not link any 
currently diagnosed respiratory disability to service.  In 
fact, the September 2008 VA examiner specifically found that 
the Veteran's current diagnosis of COPD is not in any way 
related to his in-service respiratory-related problems, 
including any coccidiomycosis, but more likely related to his 
tobacco abuse.  Significantly, testing for coccidiomycosis 
was negative in service.  While the disease was suspected it 
does not appear to have been clinically confirmed.  There is 
no indication of any post service findings of this disorder, 
and the first evidence of chronic respiratory pathology from 
service.  There is no conflicting medical opinion of record.  
From the record, it is evident that the Veteran had a long-
standing history of tobacco abuse, beginning prior to service 
and continuing for many years following service.  However, as 
noted above, service connection on the basis that a 
disability is the result of a disease attributable to tobacco 
use in service is precluded.

In essence, the evidence linking the Veteran's current 
respiratory disorder to the various respiratory problems, 
including reported coccidiomycosis, treated during service is 
limited to the Veteran's own statements.  The Board notes 
that the Veteran is competent to report on matters observed 
or within his personal experience.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is certainly competent to 
describe in-service respiratory problems.  However, the 
Veteran is not competent to relate a current disability to 
the in-service injury, as this requires medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
noted above, the only competent medical opinion of record 
fails to link the Veteran's current COPD and respiratory 
symptoms to service.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Service connection for a pulmonary disability, to include 
coccidiomycosis (claimed as chicken disease), is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


